Rothrock, J.
1. pbactice: of judgment. It is contended by counsel for appellant that the District Court had no jurisdiction of the subject matter of the action, but that under the provisions of Sec. 1359 of the Code, the Circuit Court had exclusive jurisdiction. If this view be correct the plaintiff cannot be prejudiced by the ruling on the demurrer because such ruling was absolutely void and determined no right. *412■But we need not determine that question in this case. The petition which prays a modification of the judgment on the demurrer does not set forth the original cause of action, and the record nowhere discloses the grounds of the demurrer. For aught that appears it may have been based upon the want of jurisdiction of the court over the subject matter of the action. Or the original petition may have been vulnerable to a demurrer in any court having jurisdiction upon other grounds.' The ruling upon the demurrer determined that the plaintiff did not present a good cause of action. It is averred in general terms in the petition for a modification of the judgement that the original petition did contain a good cause of action in the Circuit Court. This we are unable to determine because the record does not set out the original petition. _ Error must affirmatively appear.
Affirmed.